    Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 1 of 29

                                                                      United States Courts
                                                                    Southern District of Texas
                    UNITED STATES DISTRICT COURT                             FILED
                     SOUTHERN DISTRICT OF TEXAS                        December 16, 2020
                         HOUSTON DIVISION                                         
                                                                  David J. Bradley, Clerk of Court

UNITED STATES OF AMERICA    §
                            §
    v.                      §                CRIMINAL NO. H-20-CR-305-S-1
                            §
JOSE LUIS DE JONGH-ATENCIO, §
                            §
DEFENDANT                   §

                        SUPERSEDING INDICTMENT

THE GRAND JURY CHARGES:

                                   Introduction

      At all relevant times, unless otherwise specified:

      1.    Petróleos de Venezuela S.A. (“PDVSA”) was the Venezuelan state-

owned and state-controlled oil company. PDVSA and its subsidiaries and affiliates

were responsible for, among other things, the exploration, production, refining,

transportation, marketing, and trade in energy resources in Venezuela and provided

funding for other operations of the Venezuelan government. PDVSA and its

wholly-owned subsidiaries, were owned and controlled by, and performed

functions of, the Venezuelan government, and were “instrumentalities” of a foreign

government as that term is used in the Foreign Corrupt Practices Act (“FCPA”),

Title 15, United States Code, Sections 78dd-2(h)(2)(A) and 78dd-3(f)(2)(A).




                                         1
    Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 2 of 29




      2.      Citgo Petroleum Corporation (“Citgo”), based in Houston, Texas, was

a wholly-owned subsidiary of PDVSA that acted primarily as a refiner, transporter,

and marketer of petroleum-based products, but also procured goods and services

on behalf of PDVSA through its Special Projects group. Citgo was indirectly

owned and controlled by, and performed functions of, the Venezuelan government,

and was an “instrumentality” of a foreign government as that term is used in the

FCPA, Title 15, United States Code, Sections 78dd-2(h)(2)(A) and 78dd-

3(f)(2)(A).

      3.      Defendant JOSE LUIS DE JONGH ATENCIO (“DE JONGH”), a

Venezuelan citizen and resident of Texas, and, since May 2015, a United States

citizen, was employed by PDVSA, and by wholly-owned subsidiaries and affiliates

thereof, including Citgo, beginning in or around 2010. DE JONGH held various

positions in Citgo’s legal and procurement departments. Specifically, DE JONGH

was a procurement officer in Citgo’s Special Projects group beginning in or around

2012. DE JONGH later was promoted to become the manager of the Special

Projects group. DE JONGH left the Special Projects group in or around 2015, and

was terminated from his employment at Citgo in or around February 2018. While

employed at PDVSA and its wholly-owned subsidiaries and affiliates, including

Citgo, DE JONGH was a “foreign official” as that term is used in the FCPA, Title

15, United States Code, Sections 78dd-2(h)(2)(A) and 78dd-3(f)(2)(A), and a


                                         2
    Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 3 of 29




“fiduciary” of Citgo, which is a “beneficiary,” as those terms are defined in the

Texas Commercial Bribery Statute, Texas Penal Code § 32.43.

  The Defendant’s Co-Conspirators, Associates, and Other Relevant Entities

      4.     Jose Manuel Gonzalez Testino (“Gonzalez”), who has been charged

separately, was a dual U.S.-Venezuelan citizen and controlled, together with

others, a number of closely-held companies, including several U.S. companies that

Gonzalez used to secure contracts to supply equipment and services to PDVSA.

Gonzalez was a “domestic concern” and an officer, director, employee, and agent

of a “domestic concern,” and a stockholder thereof acting on behalf of a “domestic

concern,” as those terms are used in the FCPA, Title 15, United States Code,

Section 78dd-2(h)(1).

      5.     Tulio Anibal Farias Perez (“Farias”), who has been charged

separately, was a Venezuelan citizen and, since August 2014, a resident of Texas.

Farias was Gonzalez’s partner with a fifty percent ownership stake in several

closely-held companies, including U.S. companies, which Gonzalez and Farias

used to secure contracts with PDVSA. Farias was a “domestic concern” and an

officer, director, employee, and agent of a “domestic concern,” and a stockholder

thereof acting on behalf of a “domestic concern,” as those terms are used in the

FCPA, Title 15, United States Code, Section 78dd-2(h)(1).




                                          3
    Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 4 of 29




      6.    “Employee A,” a person whose identity is known to the Grand Jury,

was an individual who worked for Gonzalez, including at one of his U.S.-based

companies. Employee A’s job responsibilities included handling PDVSA contracts

for a logistics company controlled by Gonzalez, as well as tracking purchase orders

and bribe payments related to multiple other companies, including those companies

controlled by Farias and Gonzalez. Employee A was an employee of a “domestic

concern” as that term is used in the FCPA, Title 15, United States Code, Section

78dd-2(h)(1).

      7.     “Relative 1,” a person whose identity is known to the Grand Jury,

was a relative of DE JONGH’s whose name was listed as the owner and signatory

on multiple bank accounts used in connection with the scheme, including a bank

account in Switzerland and bank accounts in the Southern District of Texas.

      8.    “Associate 1,” a person whose identity is known to the Grand Jury,

was an associate of DE JONGH’s whose name was listed as the owner and

signatory on a bank account located in the Southern District of Texas that was used

in connection with the scheme.

      9.    “Associate 2,” a person whose identity is known to the Grand Jury,

was an associate of DE JONGH’s whose name was listed as the owner and

signatory on a bank account in Panama and a bank account in the Southern District

of Texas, both of which were used in connection with the scheme.


                                         4
    Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 5 of 29




      10.    “Company A,” a logistics company whose identity is known to the

Grand Jury, existed as a corporation under the laws of Florida, and later Panama,

and was controlled by Gonzalez. Company A was a “domestic concern” as that

term is used in the FCPA, Title 15, United States Code, Section 78dd-2(h)(1)(A).

      11.    “Company B,” a company whose identity is known to the Grand Jury,

existed as a corporation under the laws of Florida, and later Panama and

Switzerland, and was controlled by Gonzalez and Farias. Company B was a

“domestic concern” as that term is used in the FCPA, Title 15, United States Code,

Section 78dd-2(h)(1)(A).

      12.    “Shell Company A,” a company whose identity is known to the

Grand Jury, was organized under the laws of Venezuela and was the listed owner

of a bank account in Panama.

      13.    “Shell Company B,” a company whose identity is known to the Grand

Jury, was organized under the laws of Panama and was the listed owner of a bank

account in Panama.

      14.    “Shell Company C,” a company whose identity is known to the Grand

Jury, was organized under the laws of the British Virgin Islands and was the listed

owner of a bank account in Switzerland.

      15.    “Title Company A,” a company whose identity is known to the Grand

Jury, is a title company with offices across the United States.


                                          5
    Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 6 of 29




      16.   “Panama Account 1,” a bank account whose identity is known to the

Grand Jury, was a Panamanian bank account in the name of Shell Company A.

DE JONGH was the signatory and owner of Panama Account 1. Panama Account

1 was used in connection with the scheme.

      17.   “Panama Account 2,” a bank account whose identity is known to the

Grand Jury, was a Panamanian bank account in the name of Shell Company B.

Associate 2 was the signatory and owner of Panama Account 2. Panama Account

2 was used in connection with the scheme.

      18.   The “Swiss Account,” a bank account whose identity is known to the

Grand Jury, was a Swiss bank account in the name of Shell Company C that had a

U.S. Dollar-denominated account and a Euro-denominated account. Relative 1

was the signatory on the Swiss Account. The Swiss Account was used in

connection with the scheme.

      19.   “Texas Account 1,” a bank account whose identity is known to the

Grand Jury, was a bank account in the Southern District of Texas in the name of

Relative 1. Texas Account 1 was used in connection with the scheme.

      20.   “Texas Account 2,” a bank account whose identity is known to the

Grand Jury, was a bank account in the Southern District of Texas in the name of

Relative 1. Texas Account 2 was used in connection with the scheme.




                                        6
    Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 7 of 29




      21.    “Texas Account 3,” a bank account whose identity is known to the

Grand Jury, was a bank account in the Southern District of Texas in the name of

Associate 1. Texas Account 3 was used in connection with the scheme.

      22.    “Texas Account 4,” a bank account whose identity is known to the

Grand Jury, was a bank account in the Southern District of Texas in the name of

Associate 2. Texas Account 4 was used in connection with the scheme.

                                   The Scheme

      23.    Beginning in or about 2013, Gonzalez, Farias, and others known and

unknown to the Grand Jury, offered, paid, promised, and authorized the payment

of bribes to DE JONGH in the form of monetary payments, gifts, and other things

of value, in exchange for DE JONGH providing improper advantages in order for

Gonzalez, Farias, their businesses and others to obtain and retain business with

Citgo and PDVSA, including with Citgo’s Special Projects group, without the

consent of Citgo.

      24.    As part of the scheme, DE JONGH agreed to accept, and accepted,

payments, gifts, and other things of value in exchange for assisting Gonzalez,

Farias, and others known and unknown to the Grand Jury with obtaining and

retaining business with Citgo and PDVSA, including with Citgo’s Special Projects

group, without the consent of Citgo.




                                         7
    Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 8 of 29




      25.    In order to promote the illegal bribery scheme and to conceal the

nature and purpose of the proceeds of the illegal bribery scheme, DE JONGH

directed and caused Gonzalez, Farias, and others known and unknown to the Grand

Jury, to send the payments to accounts in the names of his relatives and associates,

and to offshore accounts including accounts in the names of Shell Company A and

Shell Company C. DE JONGH and his co-conspirators created false invoices to

justify these payments. On at least one occasion, DE JONGH directed a payment

to Title Company A for a real estate investment.

      26.    In accepting payments from Gonzalez, Farias, and others known and

unknown to the Grand Jury, DE JONGH violated various policies and procedures

of Citgo, including policies governing employee ethics and conflicts of interest.

      27.    In furtherance of the scheme, DE JONGH laundered the bribe

proceeds by causing funds to be sent from bank accounts held in the name of one

shell company to another, specifically from Shell Company A to Shell Company

B, and then to accounts held in the names of his associates.

      28.    For example, DE JONGH caused bribe proceeds to be transferred

through a series of bank accounts, including from Panama Account 1, in the name

of Shell Company A, to Panama Account 2, in the name of Shell Company B, from

Panama Account 2 to Texas Account 4, and from Texas Account 4 to Texas

Account 1. After being transferred through two Panamanian accounts and two


                                         8
    Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 9 of 29




Texas accounts, these bribe proceeds were ultimately used to purchase residential

real estate in DE JONGH’s name in the Southern District of Texas.

      29.    In furtherance of the scheme, DE JONGH also laundered the bribe

proceeds sent to the Swiss Account in a similar fashion. Between in or around

2014 and 2019, DE JONGH caused wires to be sent from the Swiss Account to

Texas Account 1, Texas Account 2, and Texas Account 3, none of which were in

DE JONGH’s name. The bribe proceeds were ultimately used to purchase real

estate, were invested, or were laundered through additional accounts such as Texas

Account 2, before being transferred again to accounts in DE JONGH’s name.

                    The Purchase of the 440 Cobia Property

      30.    On or about May 22, 2014, Gonzalez and Farias caused Company B

to wire $119,982.50 to Texas Account 3.

      31.    On or about May 22, 2014, DE JONGH caused a cashier’s check to

Title Company A, in the amount of $120,000, to be drawn on Texas Account 3 to

be used towards the purchase of six units of commercial property located at 440

Cobia Drive in Katy, Texas.

      32.    On or about July 28, 2014, Gonzalez caused approximately $1.4

million to be wired from a Swiss account in the name of one of his relatives to an

account in the United States.




                                          9
    Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 10 of 29




      33.      On or about July 29, 2014, Gonzalez caused the U.S. account

discussed in Paragraph 32 to wire $1,386,964.40 to Title Company A to complete

the purchase of six units of commercial property located at 440 Cobia Drive in

Katy, Texas.

                     The Panamanian Accounts and Transfers

      34.      On or about the following dates, Gonzalez, Farias, and Employee A

caused bribe payments for DE JONGH’s benefit to be sent to Panama Account 1,

as follows:


  Paragraph              Date             Bank Account               Amount

       (a)            12/19/2013         Panama Account 1          $15,000.00

       (b)             1/2/2014          Panama Account 1          $15,000.00

       (c)            1/15/2014          Panama Account 1          $15,000.00

       (d)            1/31/2014          Panama Account 1          $15,000.00

       (e)            2/14/2014          Panama Account 1          $15,000.00

       (f)             3/6/2014          Panama Account 1          $15,000.00

       (g)            3/18/2014          Panama Account 1          $15,000.00

       (h)             4/1/2014          Panama Account 1          $15,000.00

       (i)            4/15/2014          Panama Account 1          $15,000.00

       (j)            4/30/2014          Panama Account 1          $15,000.00

       (k)             6/6/2014          Panama Account 1          $30,000.00

       (l)            6/19/2014          Panama Account 1          $15,000.00

                                         10
    Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 11 of 29




  Paragraph            Date              Bank Account             Amount

      (m)           12/2/2014          Panama Account 1         $100,000.00

      (n)           12/10/2014         Panama Account 1         $100,000.00

      (o)           12/26/2014         Panama Account 1         $100,000.00

      (p)            1/5/2015          Panama Account 1         $180,000.00

      35.    Between approximately May 7, and May 11, 2015, DE JONGH

caused $950,000 to be transferred from Panama Account 1 to Panama Account 2.

      36.    On or about July 1, 2015, DE JONGH caused $949,500 to be wired

from Panama Account 2 to Texas Account 4.

      37.    On or about July 2, 2015, DE JONGH caused nearly all of the

remaining funds, $4,890.00, in Panama Account 1 to be transferred to Panama

Account 2.

      38.    On or about July 2, 2015, DE JONGH caused $5,241.00 to be wired

from Panama Account 2 to Texas Account 4.

      39.    On or about December 27, 2016, DE JONGH caused $903,000 to be

transferred from Texas Account 4 to Texas Account 1.

      40.    On or about December 27, 2016, DE JONGH caused a cashier’s

check to Title Company A in the amount of $899,625.13 to be drawn on Texas

Account 1 to purchase residential property.




                                        11
   Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 12 of 29




                      The Swiss Account and Transfers

      41.   On or about the following dates, Gonzalez and Farias caused bribe

payments for DE JONGH’s benefit to be sent to the Swiss Account, as follows:


  Paragraph           Date              Bank Account              Amount

      (a)          10/13/2014           Swiss Account            $10,000.00

      (b)          10/15/2014           Swiss Account            $90,000.00

      (c)          10/24/2014           Swiss Account            $100,000.00

      (d)           2/6/2015            Swiss Account            €347,826.00

      (e)          2/24/2015            Swiss Account            $30,000.00

      (f)          7/15/2015            Swiss Account            €22,730.00

      (g)          7/31/2015            Swiss Account            $25,000.00

      (h)          8/17/2015            Swiss Account            €22,522.00

      (i)           9/1/2015            Swiss Account            $50,000.00

      (j)          10/6/2015            Swiss Account            $25,000.00

      (k)           2/3/2016            Swiss Account            €133,000.00

      (l)          5/19/2016            Swiss Account            €25,630.00

      (m)           3/7/2017            Swiss Account            $440,000.00

      (n)          4/10/2017            Swiss Account            $440,000.00

      (o)          6/13/2017            Swiss Account            $200,000.00

      (p)           7/6/2017            Swiss Account            $33,000.00

      42.   On or about December 10, 2014, DE JONGH caused $130,083.28 to

be wired from the Swiss Account to Texas Account 3.
                                       12
    Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 13 of 29




      43.    On or about May 15, 2015, DE JONGH caused $563,088.19 to be

wired from the Swiss Account to Texas Account 1.

      44.    On or about February 24, 2017, DE JONGH sent Gonzalez an email

with the subject line, as translated into English, “for invoice (ATTACHED IN

EXCEL SO INVOICE CAN BE EDITED)” and attached an Excel file. The Excel

file contained a blank template for an invoice for Shell Company C and directed

the recipient of the invoice to pay the Swiss Account.

      45.    On or about May 27, 2017, Gonzalez sent an email to two of his

business associates instructing them, in part, and as translated into English, to

transfer $200,000 to the Swiss Account.

      46.    On or about June 13, 2017, a company under Gonzalez’s control

wired $200,000 to the Swiss Account.

      47.    On or about June 21, 2019, DE JONGH caused $280,051.40 to be

wired from the Swiss Account to Texas Account 2.

      48.    On or about June 28, 2019, DE JONGH caused $280,000 to be

transferred from Texas Account 2 to Texas Account 1.

      49.    On or about June 28, 2019, DE JONGH caused $250,029 to be

transferred from Texas Account 1 to an account in his own name in the Southern

District of Texas.




                                          13
    Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 14 of 29




      50.    On or about July 5, 2019, DE JONGH caused $30,029 to be

transferred from Texas Account 1 to the same account in his own name referenced

in Paragraph 49.

               Travel, Entertainment, and Other Things of Value

      51.    In or about October 2014, Farias accompanied DE JONGH to a

World Series game in San Francisco, California, between the Kansas City Royals

and San Francisco Giants. Gonzalez and Farias paid for the tickets to the game

and other associated expenses.

      52.    On or about February 1, 2015, Farias and another co-conspirator

accompanied DE JONGH to Super Bowl XLIX, in Glendale, Arizona. Gonzalez,

Farias, and the other co-conspirator paid for the tickets to the game and other

associated expenses.

      53.    On or about May 16, 2017, Gonzalez gave DE JONGH tickets for the

U2 concert on June 11, 2017, in Miami, Florida.

                                 COUNT ONE
             (18 U.S.C. § 1956(h) – Conspiracy to Launder Money)

      54.    Paragraphs 1 through 53 are realleged and incorporated by reference

as though fully set forth herein.

      55.    From in or around 2013 and continuing through at least 2019, in the

Southern District of Texas and elsewhere, the defendant,

                       JOSE LUIS DE JONGH ATENCIO,
                                         14
    Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 15 of 29




did willfully, that is, with the intent to further the objects of the conspiracy, and

knowingly conspire with others known and unknown to the Grand Jury, including

Gonzalez, Farias, Employee A, and others, to commit offenses under Title 18,

United States Code, Section 1956, namely:

          a. knowing that the property involved in a financial transaction

             represented the proceeds of some form of unlawful activity, to

             conduct and attempt to conduct such a financial transaction which in

             fact involved the proceeds of specified unlawful activity, knowing that

             the transaction was designed in whole or in part to conceal and

             disguise the nature, the location, the source, the ownership, and the

             control of the proceeds of one or more specified unlawful activities,

             namely, (i) bribery of a foreign official, a felony violation of the

             FCPA, Title 15, United States Code, Sections 78dd-2 and 78dd-3, and

             (ii) commercial bribery, a violation of the Travel Act, 18 U.S.C.

             § 1952(a)(1) and (3), and Texas Penal Code § 32.43, in violation of

             Title 18, United States Code, Section 1956(a)(1)(B)(i); and

          b. with the intent to promote the carrying on of one or more specified

             unlawful activities, namely, (i) bribery of a foreign official, a felony

             violation of the FCPA, Title 15, United States Code, Sections 78dd-2

             and 78dd-3, and (ii) commercial bribery, a violation of the Travel Act,


                                           15
    Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 16 of 29




               18 U.S.C. § 1952(a)(1) and (3), and Texas Penal Code § 32.43,

               transport, transmit, and transfer, and attempt to transport, transmit,

               and transfer, a monetary instrument and funds from a place outside of

               the United States to and through a place in the United States, and from

               a place in the United States to and through a place outside of the

               United States, in violation of Title 18, United States Code, Section

               1956(a)(2)(A).

                        Manner and Means of the Conspiracy

         56.   The manner and means by which DE JONGH and his co-conspirators

sought to accomplish the purpose of the conspiracy included, among other things,

the following, while in the Southern District of Texas and elsewhere:

         57.   Gonzalez, Farias, and others offered, promised, authorized, paid, and

agreed to pay bribes to DE JONGH in exchange for DE JONGH agreeing to

provide an improper advantage to Gonzalez, Farias, and others in order for them to

corruptly obtain and retain business with PDVSA and Citgo, without the consent of

Citgo.

         58.   DE JONGH’s assistance included, but was not limited to:

               a. providing inside information to assist Gonzalez and Farias in order

                  to give them an advantage in submitting bids for and winning

                  PDVSA contracts;


                                            16
    Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 17 of 29




             b. assisting Gonzalez and Farias in identifying an appropriate

                manufacturer whom Gonzalez and Farias could represent, through

                Company B, as the distributor, in bidding for, winning, and

                executing PDVSA and Citgo contracts; and

             c. assisting Company A, Gonzalez’s logistics company, by providing

                business advantages that allowed Company A to procure a more

                favorable contract with Citgo than other logistics vendors that

                contracted with Citgo.

      59.    DE JONGH, together with others, including Gonzalez and Farias,

caused bribe payments to be to be made to bank accounts in the names of

recipients other than DE JONGH, including to intermediaries, relatives, and

overseas bank accounts in the names of companies, including Shell Company A

and Shell Company C, for the purpose of concealing and disguising the nature,

location, source, ownership and control of the proceeds of the illegal bribery

scheme.

      60.    DE JONGH, together with others, agreed to conceal and disguise the

nature, location, source, ownership and control of the proceeds of the illegal

bribery scheme through real estate transactions, including transactions in which

DE JONGH and Gonzalez were nominally partners, but in which Gonzalez made

the bulk of the investment and DE JONGH retained the bulk of the benefits.


                                         17
    Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 18 of 29




      61.      DE JONGH, together with others, created and caused to be created

fake and fraudulent invoices to further the scheme and to conceal and disguise the

proceeds of the illegal bribery scheme.

      62.      DE JONGH, together with others, communicated about the scheme,

including through email and other means, including while located in the United

States.

      63.      DE JONGH, together with others, engaged in monetary transactions

among various accounts designed to promote the illegal bribery scheme and to

conceal the nature, source, and ownership of the proceeds of the illegal bribery

scheme.

      64.      DE JONGH used the proceeds of the illegal bribery scheme to

conduct personal financial transactions for himself and his relatives, including

purchasing real estate in the United States, including in the Southern District of

Texas.

      All in violation of Title 18, United States Code, Section 1956(h).

                      COUNTS TWO THROUGH FIVE
          (Money Laundering – 18 U.S.C. § 1956(a)(1)(B)(i); 18 U.S.C. § 2)

      65.      Paragraphs 1 through 53 and 56 through 64 are realleged and

incorporated by reference as though fully set forth herein.

      66.      On or about the dates set forth below, in the Southern District of

Texas and elsewhere, the defendant,
                                           18
    Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 19 of 29




                        JOSE LUIS DE JONGH ATENCIO,

did knowingly conduct, and aid, abet, and cause others to conduct, and attempt to

conduct, the following financial transactions affecting interstate and foreign

commerce, which transactions involved the proceeds of specified unlawful activity,

knowing that the property involved in the financial transactions represented the

proceeds of some form of unlawful activity, and that the financial transactions

were designed, in whole and in part, to conceal and disguise the nature, the

location, the source, the ownership, and the control of the proceeds of one or more

specified unlawful activities, namely, (i) a felony violation of the FCPA, Title 15,

United States Code, Sections 78dd-2 and 78dd-3; and (ii) commercial bribery, a

violation of the Travel Act, 18 U.S.C. § 1952(a)(1) and (3), and Texas Penal Code

§ 32.43, in violation of Title 18, United States Code, Section 1956(a)(1)(B)(i); as

follows:

   COUNT                  DATE               MONETARY TRANSACTION
                                         $563,088.19 wire transfer from the Swiss
     Two              May 15, 2015       Account to Texas Account 1
                                         $949,500.00 wire transfer from Panama
     Three             July 1, 2015      Account 2 to Texas Account 4
                                         $350,050.08 wire transfer from the Swiss
     Four           February 14, 2019    Account to Texas Account 2
                                         $280,051.40 wire transfer from the Swiss
     Five             June 21, 2019      Account to Texas Account 2

         All in violation of Title 18, United States Code, Sections 1956(a)(1)(B)(i)

and 2.

                                           19
    Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 20 of 29




                               COUNT SIX
             (Money Laundering – 18 U.S.C. § 1957; 18 U.S.C. § 2)

      67.    Paragraphs 1 through 53 and 56 through 64 are realleged and

incorporated by reference as though fully set forth herein.

      68.    On or about December 27, 2016, in the Southern District of Texas and

elsewhere, the defendant,

                      JOSE LUIS DE JONGH ATENCIO,

did knowingly engage in, and aid, abet, and cause others to engage in, and attempt

to engage in, a monetary transaction affecting interstate commerce in criminally

derived property of a value greater than $10,000, such funds having been derived

from one or more specified unlawful activities, namely: (i) bribery of a foreign

official, a felony violation of the FCPA, Title 15, United States Code, Sections

78dd-2 and 78dd-3; and (ii) commercial bribery, a violation of the Travel Act, 18

U.S.C. § 1952(a)(1) and (3), and Texas Penal Code § 32.43, in violation of Title

18, United States Code, Section 1956(a)(1)(B)(i); that is, a cashier’s check to Title

Company A in the amount of $899,625.13, drawn on Texas Account 2.

      All in violation of Title 18, United States Code, Sections 1957 and 2.

                                  COUNT SEVEN
                            (Conspiracy – 18 U.S.C. § 371)

      69.    Paragraphs 1 through 53 and 56 through 64 are realleged and

incorporated by reference as though fully set forth herein.


                                         20
    Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 21 of 29




      70.    From in or around 2013 and continuing through at least 2019, in the

Southern District of Texas and elsewhere, the defendant,

                       JOSE LUIS DE JONGH ATENCIO,

did willfully, that is, with intent to further the objects of the conspiracy, and

knowingly, conspire, confederate, and agree with Gonzalez, Farias, and others

known and unknown to the Grand Jury, to commit offenses against the United

States, that is, knowingly and intentionally traveling in interstate and foreign

commerce and using and causing to be used the mail and facilities in interstate and

foreign commerce with the intent to promote, manage, establish, carry on,

distribute the proceeds of, and facilitate the promotion, management establishment,

carrying on, and distribution of the proceeds of an unlawful activity, that is,

commercial bribery, in violation of the laws of the State of Texas, Penal Code

§ 32.43, and thereafter performing and attempting to perform acts in furtherance of

the unlawful activity, in violation of Title 18, United States Code, Section

1952(a)(1) and (3).

                             Purpose of the Conspiracy

      71.    The purpose of the conspiracy was for DE JONGH, Gonzalez, Farias,

Employee A, and others known and unknown to the Grand Jury, to illegally enrich

themselves by entering into a corrupt agreement whereby Gonzalez, Farias,

Employee A, and others paid and concealed bribes to DE JONGH, a fiduciary of


                                           21
    Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 22 of 29




Citgo, in exchange for DE JONGH agreeing to take and taking actions to assist

Gonzalez, Farias, Employee A, and others to secretly and illegally gain an

improper advantage in obtaining and retaining business with Citgo, without the

consent of Citgo.

                       Manner and Means of the Conspiracy

         72.   The manner and means by which DE JONGH and his co-conspirators

sought to accomplish the purpose of the conspiracy included, among other things,

the following, while in the Southern District of Texas and elsewhere:

         73.   Gonzalez, Farias, and others offered, promised, authorized, paid, and

agreed to pay bribes to DE JONGH in exchange for DE JONGH agreeing to

provide an improper advantage to Gonzalez, Farias, and others in order for them to

corruptly obtain and retain business with PDVSA and Citgo, without the consent of

Citgo.

         74.   DE JONGH’s assistance included, but was not limited to:

               a. providing inside information to assist Gonzalez and Farias in order

                  to give them an advantage in submitting bids for and winning

                  PDVSA contracts;

               b. assisting Gonzalez and Farias in identifying an appropriate

                  manufacturer whom Gonzalez and Farias could represent, through




                                          22
    Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 23 of 29




                Company B, as the distributor, in bidding for, winning, and

                executing PDVSA and Citgo contracts; and

             c. assisting Company A, Gonzalez’s logistics company, by providing

                business advantages that allowed Company A to procure a more

                favorable contract with Citgo than other logistics vendors that

                contracted with Citgo.

      75.    DE JONGH, Gonzalez, Farias, Employee A, and others known and

unknown to the Grand Jury, utilized facilities in interstate or foreign commerce,

including communicating by telephone, text messaging and other internet-based

messaging services, and email in connection with the scheme, and causing wire

transfers to be sent in connection with the scheme.

      76.    DE JONGH, Gonzalez, Farias, Employee A, and others known and

unknown to the Grand Jury engaged in interstate travel, including between

Houston, Texas and Miami, Florida, and travel to the events described in

Paragraphs 51-53, in connection with the scheme.

                                    Overt Acts

      77.    In furtherance of the conspiracy and to achieve the objects thereof, at

least one of the co-conspirators committed or caused to be committed, in the

Southern District of Texas and elsewhere, at least one of the following overt acts,

among others:


                                         23
    Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 24 of 29




      78.    Between approximately December 19, 2013, and January 1, 2015, as

delineated in paragraph 34, Gonzalez, Farias, and Employee A caused bribe

payments for DE JONGH’s benefit to be sent to Panama Account 1.

      79.    Between approximately May 7 and May 11, 2015, DE JONGH

caused $950,000 to be transferred from Panama Account 1 to Panama Account 2.

      80.    On or about July 1, 2015, DE JONGH caused $949,500 to be wired

from Panama Account 2 to Texas Account 4.

      81.    On or about July 2, 2015, DE JONGH caused nearly all of the

remaining funds, $4,890.00, in Panama Account 1 to be transferred to Panama

Account 2.

      82.    On or about July 2, 2015, DE JONGH caused $5,241.00 to be wired

from Panama Account 2 to Texas Account 4.

      83.    Between approximately October 13, 2014, and July 6, 2017, as

delineated in paragraph 41, Gonzalez, Farias, and Employee A caused bribe

payments for DE JONGH’s benefit to be sent to the Swiss Account.

      84.    On or about February 24, 2017, DE JONGH sent Gonzalez an email

with the subject line, as translated into English, “for invoice (ATTACHED IN

EXCEL SO INVOICE CAN BE EDITED)” and attached an Excel file. The Excel

file contained a blank template for an invoice for Shell Company C and directed

the recipient of the invoice to pay the Swiss Account.


                                        24
    Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 25 of 29




      85.    On or about June 28, 2019, DE JONGH caused $250,029 to be

transferred from Texas Account 1 to an account in his own name in the Southern

District of Texas.

      86.    On or about July 5, 2019, DE JONGH caused $30,029 to be

transferred from Texas Account 1 to the same account in his own name referenced

in Paragraph 85.

      All in violation of Title 18, United States Code, Section 371.

                    COUNTS EIGHT THROUGH TEN
  (Travel Act – Texas Commercial Bribery, 18 U.S.C. §1952; 18 U.S.C. § 2)

      87.    Paragraphs 1 through 53, 56 through 64, and 71 through 86 are

realleged and incorporated by reference as though fully set forth herein.

      88.    On or about the dates set forth below, in the Southern District of

Texas and elsewhere, the defendant

                       JOSE LUIS DE JONGH ATENCIO,

aided and abetted by others known and unknown to the Grand Jury, did knowingly

travel in and use the mail and facilities in interstate and foreign commerce and

cause the travel in and use of the mail and facilities in interstate and foreign

commerce, as described in the counts listed below, with the intent to promote,

manage, establish, carry on, distribute the proceeds of, and facilitate the promotion,

management establishment, carrying on, and distribution of the proceeds of an

unlawful activity, that is, commercial bribery, in violation of the laws of the State
                                          25
    Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 26 of 29




of Texas, Penal Code § 32.43, and thereafter did perform and attempt to perform

an act to promote, manage, establish, carry on, distribute the proceeds of, and

facilitate the promotion, management, establishment, carrying on, and distribution

of the proceeds in furtherance of the unlawful activity.

                                         USE OF FACILITY IN INTERSTATE
   COUNT                DATE                            COMERCE
                                        $5,241.00 wire transfer from Panama
     Eight           July 2, 2015       Account 2 to Texas Account 4
                                        Email from DE JONGH to Gonzalez
                                        attaching Excel file containing blank
                                        template for an invoice for Shell Company
                                        C directing the recipient of the invoice to
     Nine         February 24, 2017     pay the Swiss Account
                                        $250,029 wire transfer from Texas
                                        Account 1 to an account in DE JONGH’s
      Ten           June 28, 2019       name

All in violation of Title 18, United States Code, Sections 1952(a)(1) and (3) and 2.

                           NOTICE OF FORFEITURE
                             (18 U.S.C. § 982(a)(1))

      89.    Pursuant to Title 18, United States Code, Section 982(a)(1), the

United States gives notice to JOSE LUIS DE JONGH ATENCIO that in the

event of his conviction of any of the offenses charged in Counts 1-6 of this

Indictment, the United States intends to seek forfeiture of all property, real or

personal, involved in money laundering offenses or traceable to such property.




                                          26
    Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 27 of 29




                    NOTICE OF CRIMINAL FORFEITURE
                  (28 U.S.C. § 2461(c); 18 U.S.C. § 981(a)(1)(C))

      90.    Pursuant to Title 28, United States Code, Section 2461(c) and Title

18, United States Code, Section 981(a)(1)(C), the United States gives notice to

JOSE LUIS DE JONGH ATENCIO that in the event of his conviction of any of

the offenses charged in Counts 7-10 of this Indictment, the United States intends to

seek forfeiture of all property, real or personal, which constitutes or is derived from

proceeds traceable to such offenses.

                          Property Subject to Forfeiture

      91.    Defendant is notified that the property subject to forfeiture includes,

but is not limited to, the following property:

      a. Commercial property located at 440 Cobia Drive in Katy, Texas, legally
         described as Units 201, 202, 203, 204, 303, and 304 of the Grand Ridge
         Office Condominium, Springfield Section 5 Partial Replat No. 2, a
         subdivision of Harris County, Texas

      b. Residential property legally described at Lot 26, Block 1, Towns at
         Seville Replat No. 1, a subdivision in Harris County, Texas

      c. Residential property legally described as Lot 7, Block 1, Towns at Seville
         Replat No. 1, a subdivision in Harris County, Texas

      d. Residential property legally described as Lot 20, Block 1, Towns at
         Seville Replat No. 1, a subdivision in Harris County, Texas

      e. Residential property legally described as Legacy at Cross Creek Ranch,
         Section 4, Block 1, Lot 20, in Fort Bend County, Texas




                                          27
Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 28 of 29




  f. Commercial property located at 20008 Champion Forest Drive, Building
     3, Units 301-304 of the Champion Ridge Office Condominiums, Spring,
     Texas, in Harris County

  g. Residential property legally described as Condominium Parcel No. 703
     of The Harbour North, a Condominium, as recorded in Official Records
     Book 31211, Page 3756 of the Public Records of Miami-Dade County,
     Florida

  h. $305,688.38 seized from funds on deposit at bank account held in the
     name of Relative 1 at Comerica Bank, with an account number ending in
     6863 (referred to as Texas Account 2)

  i. $3,156.68 seized from funds on deposit at bank account held in the name
     of Relative 1 at Comerica Bank, with an account number ending in 7226
     (referred to as Texas Account 1)

  j. $43,862.44 seized from funds on deposit at bank account held in the
     name of Associate 2 at Comerica Bank, with an account number ending
     in 6905 (referred to as Texas Account 4)

  k. Funds on deposit in two accounts (one in U.S. Dollars and one in Euros)
     at Union Bancaire Privee in Geneva, Switzerland, in the name of Shell
     Company C with a client number ending in 9341




                                   28
      Case 4:20-cr-00305 Document 35 Filed on 12/16/20 in TXSD Page 29 of 29




                       Money Judgment and Substitute Assets

        92.   The United States gives notice that it will seek the imposition of a

 money judgment against Defendant. In the event that a condition listed in Title 21,

 United States Code, Section 853(p) exists, the United States will seek to forfeit any

 other property of Defendant in substitution up to the amount of the money

 judgment.

                                                    A TRUE BILL


                                                    Original Signature on file
                                                    __________________________
                                                    FOREPERSON




      RYAN K. PATRICK                               DANIEL S. KAHN
      UNITED STATES ATTORNEY                        ACTING CHIEF, FRAUD
                                                    SECTION
                                                    CRIMINAL DIVISION
                                                    DEPARTMENT OF JUSTICE


BY:   __________________________               BY: __________________________
      ROBERT S. JOHNSON                            SARAH E. EDWARDS
      JOHN P. PEARSON                              SONALI D. PATEL
      ASSISTANT UNITED STATES                      TRIAL ATTORNEYS
      ATTORNEYS




                                          29
